DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-12, 16, 17 in the reply filed on 1/21/2022 is acknowledged. Claims 13-15, 18-40 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Knight (US 20070160944 A1).
Regarding claim 1, Knight discloses a system for (i.e., capable of) managing a separator pilot burner, the system comprising:  
5a flame sensor (27, Fig. 7; para. 117); 
an ignition element (58, Fig. 7; para. 130); 
a support (62+75, Fig. 8) for holding said flame sensor and said ignition element; 
a clamp (60) for clamping said support to the pilot burner (apparatus shown in Fig. 8 is the pilot burner assembly; para. 120) [quick-connect fitting 60 clamps against the fitting 62 (para. 134), and clamps the support to the bottom unit 5+60+64+65 of the pilot burner]; 
a first sensor (interpreted under 112f to be a flow sensor, pressure sensor, and equivalents), said first sensor configured to measure a property of fuel being 10supplied to the pilot burner (gas meter, see para. 156);


Regarding claim 4, Knight discloses wherein said first sensor is a flow sensor or a pressure sensor (gas flow meter, see para. 156).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 20070160944 A1) alone.
Regarding claim 2, Knight suggests a feedthrough for passing electrical wiring between said controller (microcontroller inside the igniter 21, para. 117) and both said flame sensor (27, Fig. 7) and said ignition element (58, Fig. 7) through a burner housing access port plate (top plate of igniter 21) (Fig. 7 and para. 117 suggest that there are holes/feedthroughs on the top .  
Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 20110003258 A1) in view of Knight (US 20070160944 A1).
Regarding claim 1, Carlson discloses a system for (i.e., capable of) managing a separator pilot burner, the system comprising:  
5a flame sensor (19, Fig. 2); 
a support for holding said flame sensor (Fig. 2)
and a controller (24, Fig. 2); wherein the system does not comprise an electronic temperature sensor for monitoring a temperature within the separator.

Carlson fails to disclose:
an ignition element; 
a support for holding said flame sensor and said ignition element; 
a clamp for clamping said support to the pilot burner; and
a first sensor, said first sensor configured to measure a property of fuel being 10supplied to the pilot burner.

Knight teaches an automatic gaslight igniter/controller for a burner, comprising: 
5a flame sensor (27, Fig. 7; para. 117); 
an ignition element (58, Fig. 7; para. 130); 
a support (62+75, Fig. 8) for holding said flame sensor and said ignition element; 
a clamp (60) for clamping said support to the pilot burner (apparatus shown in Fig. 8 is the pilot burner assembly; para. 120) [quick-connect fitting 60 clamps against the fitting 62 (para. 134), and clamps the support to the bottom unit 5+60+64+65 of the pilot burner];  and
a first sensor (interpreted under 112f to be a flow sensor, pressure sensor, and equivalents), said first sensor configured to measure a property of fuel being 10supplied to the pilot burner (gas meter, see para. 156).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Carlson to include an ignition element, a support for holding said flame sensor and said ignition element, and a clamp for clamping said support to the pilot burner.  The motivation to include the igniter is so that the pilot burner can be automatically ignited/reignited.  The advantage is hands-free operation.  The motivation to include the claimed support and clamp is so that the igniter and flame sensor can be integrally attached to the pilot burner for reliable operation.  
Furthermore, it would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Carlson to include a first sensor is so that the amount of gas supplied to the burners can be monitored.  Monitoring the gas usage is important for determining leaks (e.g., gas flow while the burners are off suggests a possible leak), and for monitoring heating costs.  

Regarding claim 4, modified Carlson discloses wherein said first sensor is a flow sensor or a pressure sensor (gas flow meter, see para. 156 of Knight).  
Regarding claim 5, Carlson discloses a first bypassable electronic valve for controlling a flow 25of fuel to the pilot burner (para. 21) (the valve controls the flow of fuel to the pilot burner via the size of the port 28).  
Regarding claim 6, Carlson discloses wherein the first bypassable electronic valve is a solenoid valve (abstract), but fails to disclose wherein said first bypassable electronic valve is a non-venting latching solenoid valve.  However, Knight teaches a non-venting latching solenoid valve (81), and states that the latching valve can be used in lieu of a generic solenoid (para. 121).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Carlson wherein said first bypassable electronic valve is a non-venting latching solenoid valve since the modification is a simple substitution of one type of solenoid gas valve for another type of solenoid gas valve.  
Claims 1-4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 20180363950 A1) in view of Knight (US 20070160944 A1)
Regarding claim 1, Bailey discloses a system for (i.e., capable of) managing a separator pilot burner, the system comprising:  
5a flame sensor (para. 28); 
an ignition element (158, para. 30); 
a support for holding said flame sensor and said ignition element (see Fig. 2); 
and a controller (118); wherein the system does not comprise an electronic temperature sensor for monitoring a temperature within the separator.

Bailey fails to disclose:
a clamp for clamping said support to the pilot burner; and 
a first sensor, said first sensor configured to measure a property of fuel being 10supplied to the pilot burner.

Knight teaches an automatic gaslight igniter/controller for a burner, comprising: 
5a flame sensor (27, Fig. 7; para. 117); 
an ignition element (58, Fig. 7; para. 130); 
a support (62+75, Fig. 8) for holding said flame sensor and said ignition element; 
a clamp (60) for clamping said support to the pilot burner (apparatus shown in Fig. 8 is the pilot burner assembly; para. 120) [quick-connect fitting 60 clamps against the fitting 62 (para. 134), and clamps the support to the bottom unit 5+60+64+65 of the pilot burner];  and
a first sensor (interpreted under 112f to be a flow sensor, pressure sensor, and equivalents), said first sensor configured to measure a property of fuel being 10supplied to the pilot burner (gas meter, see para. 156).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bailey to include a clamp for clamping said support to the pilot burner.  The motivation to include the clamp is so that the igniter and flame sensor can be integrally attached to the pilot burner for reliable operation.  
Furthermore, it would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bailey to include a first sensor is so that the amount of gas supplied to the burners can be monitored.  Monitoring the gas usage is important for determining leaks (e.g., gas flow while the burners are off suggests a possible leak), and for monitoring heating costs.  

Regarding claim 2, Bailey discloses a feedthrough for passing electrical wiring between said controller and both said flame sensor and said ignition element through a burner housing access port plate (see Fig. 2 showing a plate having feedthrough openings for feeding electrical wires, e.g., wires 164, between the controller 118 and both the flame sensor 156 and igniter 158).
Regarding claim 3, Bailey discloses wherein said feedthrough mounts said controller to the burner 20housing access port plate (the feedthrough, and the electrical wires running through the feedthrough, prevents the controller 118 from separating from the burner housing access port plate).
Regarding claim 4, modified Bailey discloses wherein said first sensor is a flow sensor or a pressure sensor (gas flow meter, see para. 156 of Knight).  

Regarding claim 17, Bailey fails to disclose a liquid-tight flexible conduit containing electrical wiring 5between said controller and system components installed outside a body of the separator.  However, the Examiner is taking Official Notice that it is well-known and common knowledge for electrical wires to be covered in a liquid-tight flexible conduit.  For example, common household wires (e.g., THHN wire) have a liquid-tight flexible plastic sheathing surrounding the bare copper wire inside.  It would have been obvious to modify Bailey wherein the electrical wiring is inside a liquid-tight flexible conduit, so as to prevent corrosion and damage to the wire.  

Allowable Subject Matter
Claims 7-12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762